Citation Nr: 1524857	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-16 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial compensable rating for asbestos related pleural disease.

2. Entitlement to service connection for coronary artery disease as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 until September 1964 and August 1966 until June 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge to be held at the local RO. The Veteran was provided a video hearing on March 3, 2015. However, VA was unable to produce a written transcript of the proceeding due to audio malfunctions heard throughout the testimony. In a March 2015 letter, VA informed the Veteran that the March 2015 hearing transcript was unavailable and offered the Veteran the opportunity to testify again before a Veterans Law Judge. In May 2015, the Veteran requested a hearing before the Board via video conference. As such, the Board finds that a remand for the scheduling of another hearing is warranted to ensure due process requirements are met. See 38 C.F.R. § 20.704.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing, via videoconference, before a member of the Board, consistent with current procedures. Notice of the time, date, and location of the hearing should be mailed to the Veteran and his representative.

2. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




